                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTLEY RETZLER,                           :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-1800
                                           :
WILLIAM McCAULEY, III,                     :
et al.,                                    :
        Defendants.                        :



LAURA WARDEN,                              :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-1801
                                           :
WILLIAM McCAULEY, III,                     :
et al.,                                    :
        Defendants.                        :

                                          ORDER

       AND NOW, this 6th day of May, 2019, upon consideration of Plaintiff Westley Retzler’s

Motion to Proceed In Forma Pauperis (Civ. A. No. 19-1800, ECF No. 1), and his pro se Complaint

(Civ. A. No. 19-1800, ECF No. 2), and Plaintiff Laura Warden’s Motion to Proceed In Forma

Pauperis (Civ. A. No. 19-1801, ECF No. 1), and her pro se Complaint (Civ. A. No. 19-1801, ECF

No. 2), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Complaints are DEEMED filed.

       3.     With the exception of claims against Defendants Blalock Auto and Raymond

Blalock, the Complaints are DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as follows:
                A.     The Complaints are DISMISSED with prejudice as to Defendant Bristol

       Township Sewer Department.

                B.     The Complaints are DISMISSED without prejudice as to all other

       Defendants.

       4.       Retzler and Warden are GRANTED leave to file a joint amended complaint (or

individual amended complaints) within thirty (30) days of the date of this Order. If they fail to file

an amended complaint, these actions will proceed against Defendants Blalock Auto and Raymond

Blalock only.

       5.       The Clerk of Court is DIRECTED to defer service of the Complaints pending

further Order of the Court.

       6.       If Retzler and Warden fail to file an amended complaint (or individual amended

complaints), the Court will direct service on Defendants Blalock Auto and Raymond Blalock only.

                                               BY THE COURT:




                                               Berle M. Schiller, J.
